Citation Nr: 1543194	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-22 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected left hip bursitis.

2.  Entitlement to an increased rating in excess of 20 percent for service-connected residuals of low back injury with spondylosis and degenerative disc disease, L4-5 and L5-S1, with nerve impingement.

3.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a left shoulder condition, to include as secondary to a service-connected left knee condition.

4.  Entitlement to service connection for arthritis of the neck, to include as secondary to a service-connected left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007, March 2008, and October 2008 rating decisions.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the claims file contains a June 2014 statement of the case (SOC) addressing the issue of entitlement to service connection for a right hip condition.  However, as the Veteran failed to submit a timely substantive appeal with regard to this claim, this issue is not currently on appeal before the Board.

Upon his request, the Veteran was scheduled for a Travel Board hearing in July 2015.  As he failed to report for this hearing without explanation and did not request that a new hearing be scheduled, the Board will proceed to adjudicate the claims as done below.
 
The issues of entitlement to an increased rating for service-connected left hip bursitis and entitlement to an increased rating for service-connected residuals of low back injury with spondylosis and degenerative disc disease, L4-5 and L5-S1, with nerve impingement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a June 2006 rating decision, the Veteran's claim of service connection for a left shoulder condition was denied on the basis that there was no medical evidence to show that the Veteran had a chronic disability of the left shoulder secondary to his service-connected left knee disability.  He did not perfect an appeal or submit new and material evidence within one year.

2.  Evidence received since the June 2006 rating decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for a left shoulder condition. 

3.  Arthritis of the neck is not shown by the evidence of record to have manifested within 1 year of discharge from service, nor is arthritis of the neck shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying the Veteran's claim of service connection for a left shoulder condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a left shoulder condition has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  Arthritis of the neck was not incurred in or aggravated by active service, may not be presumed to have been caused by active service, and was not caused or aggravated by a service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in October 2007 and April 2008 fully satisfied the duty to notify provisions.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The October 2007 letter informed the Veteran that new and material evidence was needed to substantiate his application to reopen his left shoulder condition claim and described what would constitute such new and material evidence.  This letter explained that the Veteran's claim was essentially denied because of a lack of evidence showing a left shoulder condition secondary to a service-connected left knee condition, and directed the Veteran to submit any new and material evidence relating to the reason the Veteran's claim was previously denied.  As such, the Board finds that this letter was substantially compliant with the requirements set forth in Kent v. Nicholson.  See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim to reopen.  Since no new and material evidence has been submitted in conjunction with the recent claim to reopen, an examination is not required.  

With regard to the Veteran's claim for service connection for a neck condition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided a VA orthopedic examination for his neck condition in September 2008.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board acknowledges that the opinion provided by the examiner only addressed secondary service connection, and not direct service connection.  However, as the Veteran has specifically attributed his neck condition to a 2005 incident caused by his service-connected left knee condition, and there is no other evidence linking his neck condition directly to service, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of arthritis.  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a left shoulder condition, to include as secondary to a service-connected left knee condition.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a left shoulder condition.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Board notes that the Veteran was denied service connection for a left shoulder condition in a June 2006 rating decision.  While the Veteran attempted to appeal this decision, he was notified in an October 2007 letter that his September 2007 substantive appeal was not timely.  No new and material evidence was received within one year.  As such, the June 2006 rating decision became final.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he or she has provided new and material evidence as to another missing element).

The basis for the June 2006 denial of the Veteran's claim of service connection for a left shoulder condition was that there was no medical evidence to show that the Veteran had a chronic disability of the left shoulder secondary to his service-connected left knee disability.  At the time of this denial, VA medical records, statements submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements submitted by the Veteran and VA medical records.  

With regard to the newly submitted VA medical records, these records do not reflect that the Veteran has a left shoulder condition that is secondary to a service-connected left knee condition.  As such, these newly submitted records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the VA medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the Veteran's lay statements, the Board notes that the Veteran has asserted that he has a left shoulder disability as a result of a post-service fall he suffered due to his service-connected left knee disability.  The Board finds that assertions made in conjunction with his current claim are duplicative of assertions he previously made.  As such, this evidence cannot be considered new, and the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2.  Entitlement to service connection for arthritis of the neck, to include as secondary to a service-connected left knee condition.

The Veteran is seeking service connection for arthritis of the neck.  Specifically, he alleges that he has a neck condition as a result of post-service falls he suffered from his left knee giving out.   

A review of his service treatment records reveals that the Veteran complained of neck stiffness in November 1983 and was noted as having a neck spasm.

Post service, the Veteran underwent a VA cervical spine examination in September 2008.  The examiner reviewed the claims file and, after examining the Veteran, diagnosed him with myofascial cervical and lumbar syndromes secondary to incompetent discs.  The examiner noted the Veteran's assertion that his current cervical disc condition is a result of his left knee.  Specifically, his left knee gave way while getting out of a bathtub.  The examiner noted that the Veteran has a degenerative process in his cervical spine which causes his disc disease.  The examiner found that the Veteran's condition is more likely secondary to referred pain from his bulging cervical disc into his trapezii and upper extremities and is less likely than not related to his left knee.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  Presently, there is no medical evidence of record relating a current diagnosis of a neck disability to service.  While a 1983 service treatment record noted an isolated complaint of a neck spasm, the Veteran himself has not asserted that he developed his current neck disability during service or as a result of service.  As noted above, the Veteran has specifically asserted that he developed a neck disability following post-service falls.  He has never alleged continuity of neck-related symptoms after service but before any of the falls in question.  Therefore, with no medical or lay evidence linking a current diagnosis of a neck disability to service, service connection cannot be granted on a direct basis.

With regard to granting service connection on a presumptive basis, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated arthritis of the cervical spine to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis.

With regard to granting service connection on a secondary basis, the September 2008 VA opinion specifically did not link the Veteran's neck condition to his service-connected left knee condition.  There is no medical evidence to the contrary. 

The Board acknowledges the Veteran's assertions that a fall he suffered as a result of his service-connected left knee condition caused his current neck condition.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to his pain or other symptoms are certainly capable of lay observation.  However, the Board finds that the opinion provided by a medical professional is more probative than the Veteran's lay assertions.  The September 2008 VA examiner has training, expertise, and education that the Veteran is not shown to have.  As such, the Veteran's opinion is afforded less probative weight than the medical opinion in the analysis of whether a nexus between his current neck disability and any fall from his left knee disability exists.  The examiner provided a rationale - indicating that the cervical condition is due to a degenerative process - in other words, it is not of an acute or traumatic origin such as something that would occur following an injury.

Therefore, as the most probative evidence of record is against a finding that the Veteran's neck disability is related in any way to his left knee disability, and there is no medical or lay evidence reflecting that the Veteran's neck disability is related to his active duty service, service connection cannot be granted.  

As the preponderance of the evidence is against the claim for service connection for arthritis of the neck, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

As new and material evidence has not been received regarding the claim of entitlement to service connection for a left shoulder condition, to include as secondary to a service-connected left knee condition, the Veteran's claim is not reopened, and the appeal is denied.

Entitlement to service connection for arthritis of the neck, to include as secondary to a service-connected left knee condition is denied.


REMAND

With regard to the Veteran's increased rating claims on appeal, the Veteran underwent pertinent VA hip and spine examinations most recently in 2008.  In the August 2015 Appellant's Brief, the representative indicated that these examinations are insufficient to evaluate the current level of severity of the Veteran's service-connected low back and left hip disabilities.  

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the most recent examinations are approximately 7 years old and the Veteran's representative has indicated that these examinations do not accurately reflect the current level of severity of his service-connected left hip and low back disabilities, the Board finds that the Veteran should be provided new VA examinations in order to determine the current severity and manifestations of these service-connected disabilities.

Additionally, as these issues are already being remanded for further development, the RO should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 


Accordingly, the case is REMANDED for the following action:

1. Obtain any and all treatment records from the Dallas VA Medical Center (VAMC) and associated clinics from February 2015 to the present. 

2. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of low back injury with spondylosis and degenerative disc disease, L4-5 and L5-S1, with nerve impingement.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

3. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left hip bursitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.
 
4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655  (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


